DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 24-38) in the reply filed on February 9, 2022 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Appropriate correction is required.
The abstract of the invention is clearly indicative of the invention to which the claims are directed.  Appropriate correction is required.

Claim Objections
Claims 24-38 are objected to because of the following informalities:  Claim 24 should recite “and” after step b).  Claims 25-38 should begin with “The”.  Claim 28 should recite “wherein the disulfide bond joins”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim is drawn to, inter alia, a TMMP where the first or second MHC polypeptide has at least 95% identity with any one of the amino acid sequences in Figure 26A.
	The written description rejection is made because the claims are interpreted as being drawn to a TMMP recited as being at least 95% identity with any one of the amino acid sequences in Figure 26A.  The applicable standard for the written description requirement can be found in MPEP 2163; University of California v. Eli Lilly, 43 USPQ2d 1398 at 1407; PTO Written Description Guidelines; Enzo Biochem Inc. v. Gen-Probe Inc., 63 USPQ2d 1609; Vas- Cath Inc. v. Mahurkar, 19 USPQ2d 1111; and University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 (CAFC 2004).  While one would be able to construct variants of the sequences in Figure 26A and test them for their ability to associate with each other, this process of guesswork does not put one in possession of the genus of claimed polypeptides.  To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the disclosure is the structure of the MHC polypeptide (i.e., Figure 26A) and the function of that structure.  There is no disclosure of any particular portion of the structure that must be conserved or that can be altered in order to be at least 95% identity with any one of the amino acid sequences in Figure 26A and retain the desired function.  
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.  A definition by function alone does not suffice to sufficiently describe a coding sequence because it is only an indication of what the gene does, rather than what it is.  EliLily, 119 F.3 at 1568, 43 USPQ2d at 1406.
The specification discloses at paragraph [0859] that the first or the second MHC polypeptide comprises: a) an amino acid sequence having at least 95% amino acid sequence identity to the HLA-A*0101, HLA-A*0201, HLA-A*0201, HLA-A*1101, HLA-A*2301, HLA-A*2402, HLA-A*2407, HLA-A*3303, or HLA-A*3401 amino acid sequence depicted in FIG. 26A. However, the specification does not indicate which portions of the first and second MHC polypeptides are essential to retain the ability to function in the TMMP or which portions of the first and second MHC polypeptides can be modified or altered and still function in the TMMP.  
The court clearly states in Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not clearly allow persons of ordinary skill in the art to recognize that the inventors invented what is claimed.  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed TMMPs where the first or second MHC polypeptide has at least 95% identity with any one of the amino acid sequences in Figure 26A and retain the desired function.  Given that the specification has only described the structure and function of the MHC polypeptides, the full breadth of the claims does not meet the written description provision of 35 U.S.C. 112, first paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 25, 29, 35 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 25 and 37, according to M.P.E.P. § 2173.05(s), where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).
Claims 24 and 35, recite the limitation "one or more immunomodulatory peptides".  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 is indefinite because they lack a reference sequence for the recited cysteine positions. Since the amino acid residues and positions vary in different β2M polypeptides, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention without a reference sequence. Therefore, a sequence of β2M referred by SEQ ID NO: should be recited in the claims as a reference for the cysteine positions recited the claims. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 17/342518 (reference application). 
The instant claims are directed to a T-cell modulatory multimeric polypeptide (TMMP) comprising: 
at least one heterodimer comprising: 
a) a first polypeptide comprising: i) a hepatitis B virus (HBV) peptide epitope, wherein the HBV peptide has a length of at least 4 amino acids; and ii) first major histocompatibility complex (MHC) polypeptide; 
b) a second polypeptide comprising a second MHC polypeptide and an immunoglobulin (Ig) Fc polypeptide, 
c) at least one immunomodulatory polypeptide that modulates a CD8+ T cell that is specific for the HBV epitope, 
wherein the first and/or the second polypeptide comprises the immunomodulatory polypeptide, and 
wherein the first MHC polypeptide is a β2-microglobulin polypeptide; and 
wherein the second MHC polypeptide is an MHC class I heavy chain polypeptide,
wherein at least one of the one or more immunomodulatory polypeptides is a variant immunomodulatory polypeptide that binds to a cognate co-immunomodulatory polypeptide and exhibits reduced affinity to the cognate co-immunomodulatory polypeptide compared to the affinity of a corresponding wild-type immunomodulatory polypeptide for the cognate co-immunomodulatory polypeptide.
The copending claim is directed to a T-cell modulatory multimeric polypeptide (T-Cell-MMP) comprising: 
a) a first polypeptide having an N-terminus and a C-terminus, the first polypeptide comprising, i) a first major histocompatibility complex (MHC) polypeptide having an N-terminus and a C-terminus, and an optional linker at its N-terminus or C-terminus; 
b) a second polypeptide having an N-terminus and a C-terminus, the second polypeptide comprising, i) a second MHC polypeptide; ii) optionally an immunoglobulin (Ig) Fc polypeptide or a non-Ig polypeptide scaffold, and an optional linker at the N-terminus or the C-terminus of the second polypeptide; 
c) one or more first polypeptide chemical conjugation sites attached to or within the first polypeptide, and/or one or more second polypeptide chemical conjugation sites attached to or within the second polypeptide; and 
d) one or more immunomodulatory polypeptides (MODs), wherein at least one of the one or more MODs is A) at the C-terminus of the first polypeptide, B) at the N-terminus of the second polypeptide, C) at the C-terminus of the second polypeptide, D) at the C-terminus of the first polypeptide and at the N-terminus of the second polypeptide or E) within the first or second polypeptide; 
wherein the T-Cell-MMP does not contain an epitope peptide as part of its sequence or chemically conjugated (covalently linked) to it; and 
wherein each of the one or more MODs is an independently selected wild-type or variant MOD;
wherein the T-Cell-MMP is covalently bound, directly or indirectly through a peptide linker, to an epitope peptide through a covalent bond formed with one of the first polypeptide chemical conjugation site(s) or one of the second polypeptide chemical conjugation site(s) and wherein the epitope comprises four (4) or more amino acids [copending claim 4];
wherein the epitope is an HPV epitope or an HBV epitope [copending claim 18].
Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 24 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/812125 (reference application). 
The instant claims are directed to a T-cell modulatory multimeric polypeptide (TMMP) comprising: 
at least one heterodimer comprising: 
a) a first polypeptide comprising: i) a hepatitis B virus (HBV) peptide epitope, wherein the HBV peptide has a length of at least 4 amino acids; and ii) first major histocompatibility complex (MHC) polypeptide; 
b) a second polypeptide comprising a second MHC polypeptide and an immunoglobulin (Ig) Fc polypeptide, 
c) at least one immunomodulatory polypeptide that modulates a CD8+ T cell that is specific for the HBV epitope, 
wherein the first and/or the second polypeptide comprises the immunomodulatory polypeptide, and 
wherein the first MHC polypeptide is a β2-microglobulin polypeptide; and 
wherein the second MHC polypeptide is an MHC class I heavy chain polypeptide,
wherein at least one of the one or more immunomodulatory polypeptides is a variant immunomodulatory polypeptide that binds to a cognate co-immunomodulatory polypeptide and exhibits reduced affinity to the cognate co-immunomodulatory polypeptide compared to the affinity of a corresponding wild-type immunomodulatory polypeptide for the cognate co-immunomodulatory polypeptide.
The copending claim is directed to a T-cell modulatory multimeric polypeptide (T-Cell-MMP) comprising: 
a) a first polypeptide comprising, i) a first major histocompatibility complex (MHC) polypeptide having an N-terminus and a C-terminus; 
b) a second polypeptide comprising, in order from N-terminus to C-terminus, i) a second MHC polypeptide; and ii) optionally an immunoglobulin (Ig) Fc polypeptide or a non-Ig polypeptide scaffold; 
c) one or more first polypeptide chemical conjugation sites attached to or within the first polypeptide, or one or more second polypeptide chemical conjugation sites attached to or within the second polypeptide, at which one of the one or more chemical conjugation sites a molecule comprising a target epitope may be covalently bound for presentation by the T-Cell MMP to a cell bearing a T-cell receptor; and 
d) one or more immunomodulatory polypeptides (MODs), 
wherein at least one of the one or more MODs is A) at the C-terminus of the first polypeptide, B) at the N-terminus of the second polypeptide, C) at the C-terminus of the second polypeptide, or D) at the C-terminus of the first polypeptide and at the N-terminus of the second polypeptide; 
wherein each of the one or more MODs is an independently selected wild-type or variant MOD; and wherein the T-Cell-MMP is not conjugated to a molecule that can present an epitope in the binding pocket of the T-Cell-MMP [copending claim 1];
and further comprising an epitope; wherein the epitope is conjugated to the first polypeptide or the second polypeptide directly, or indirectly via a spacer or linker, at one of the first polypeptide chemical conjugation site or second polypeptide chemical conjugation site [copending claim 13];
wherein the epitope is a viral epitope selected from a HPV CMV or HBV epitope [copending claim 16].
Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE KINSEY WHITE/           Primary Examiner, Art Unit 1648